Citation Nr: 0736335	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of an 
injury to the left knee and leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1947 to 
May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for residuals of an injury to 
the left knee and leg and a low back disability, finding the 
veteran had not submitted new and material evidence to reopen 
the claim.  

On August 31, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the veteran testified before a Veterans Law 
Judge (VLJ) at a Board hearing at the RO.  The VLJ who 
presided over the hearing and signed a March 2007 remand 
subsequently left the Board.  The veteran was provided a 
letter in October 2007 notifying him that he is entitled to 
another hearing under 38 C.F.R. §§ 20.707, 20.717.  The 
veteran responded in November 2007 that he wanted to appear 
before another VLJ at a Board videoconference hearing at the 
RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



